Grant leave to file petition for leave to file bill in nature of bill of review without suggestion by this Court, or inference to be derived from the granting of the order, that the allegations of the proposed bill, a copy of which is attached to the motion, are deemed to be sufficient by this court to justify the granting by the court below of lief to file such a bill; that the motion to stay this cause on appeal, pending the filing and disposition of a bill of review below, be granted.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 711